Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to an RCE filed on 10/18/2022, wherein Claims 1, 2, 8, 11, 17 and 18 were amended and claims 3, 4, 12, 13, 19 and 20 were cancelled. The 112(b) rejection made in the previous office action have been withdrawn, in view of the amended claims. Claims 1, 2, 5-11 and 14-18 remain pending and have been examined below. 
Response to Arguments
Applicant’s arguments with respect to independent claim(s) 1, 6, 8, 15, 17 and 18 have been considered but are moot because the new ground of rejection relies on a new interpretation as necessitated by amendment.
Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17, Last line discloses the limitation ”inserted into a wringling assembly”, “a wringing assembly” has already been positively recited in the claim, thus the limitation should be changed to “inserted into [[a]] the wringling assembly”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2,7-11 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Policicchio et al (US 20040128786 A1; Hereinafter “Policicchio”).
Regarding Claim 1 Policicchio  discloses a mop pad comprising: a cleaning layer (34, See Fig. 17) configured to remove contaminants from a surface being cleaned, the cleaning layer having a width and a length, the length being longer than the width (See Fig. 17); a backing layer (44, See Fig. 17) coupled to the cleaning layer, the backing layer having a fastener (64, See Fig. 17 “attachment wings”)) configured to couple the backing layer to a mop head(See Para. 102); and at least one insert member coupled between at least one of the backing layer and the cleaning layer (See Annotated Fig. 17), the at least one insert member being arranged transversely to the width of the cleaning layer (See Fig. 17) and at an end of the cleaning layer, Policicchio does not directly discloses the at least one insert member having a width that is 10%-35% of the length of the cleaning layer to resist curling or lifting of the cleaning layer during operation when inserted into a wringing assembly. 

    PNG
    media_image1.png
    376
    554
    media_image1.png
    Greyscale

However, Policicchio appears to suggest inserts width sized smaller than a the length of the cleaning layer see annotated Fig. 17, In light of what is shown in Policicchio Fig. 17, bottom insert 24 appear to be close to the claimed size of having the width 10-35% smaller than the length of the cleaning layer (See Annotated Fig. 17 where the bottom of the insert member seems to have a width that is at least 10-35% of the length of the cleaning layer) Thus, suggesting the size of the bottom insert member a width 10-35% the length of the cleaning layer as seen in Fig. 17, having the claim close the range of the claimed limitation.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, practicing routine experimentation and optimization, to modify the mop pad of Policicchio to have the insert members having a width from 10% to 35% the length of the cleaning layer. As Policicchio presents at least one insert member that fit within the claimed width of with respect to the length of the cleaning layer (See Fig. 17). In the instant case, an insert having a width too large would create a stiffer mop pad reducing the capabilities of the mop pad to clean to imperfections on the floor and an insert having width that is too small would reduce the mop pad cleaning and absorbing properties. Thus, a person one of ordinary skill in the art would be motivated to experiment and find an optimum range with which the for the insert member width, and would have produced an expected outcome of having the insert members 10% - 35% a width of the of the cleaning layer, and would have therefore constituted an obvious variable range at the time of applicants' invention. As it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 (II).
The recitation “to resist curling or lifting of the cleaning layer during operation when inserted into a wringing assembly” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on a function of the insert during operation. The prior art meets all of the structural claimed limitations of the insert member, thus would be capable of resist curling or lifting of the cleaning layer during operation when inserted into a wringing assembly as the insert member/absorbent layer of Policicchio is inherently is capable of resisting to at least a small degree any curling or lifting that may occur when inserted into a wringing assembly. Therefore, the prior art of record would be able to resist curling or lifting of the cleaning layer during operation when inserted into a wringing assembly, meeting therefore the claimed limitations.
Regarding Claim 2 Policicchio discloses the mop pad of claim 1, wherein the at least one insert member includes a first insert member (See Annotated Fig. 17 Below) and a second insert member(See Annotated Fig. 17), the first insert member being arranged transversely to the width of the cleaning layer (See Annotated Fig. 17, where all the insert members are arranged transversely to the width) and at a first end of the mop pad(See Annotated Fig. 17), the second insert member(See Annotated Fig. 17) being arranged transversely to the width of the cleaning layer and at a second opposing end of the mop pad(See Annotated Fig. 17).

    PNG
    media_image2.png
    375
    488
    media_image2.png
    Greyscale


Regarding Claim 7 Policicchio as modified discloses the mop pad of claim 1, wherein the cleaning layer is made of cotton, polyester, textiles, foam, sponge, or a combination of the foregoing. (See Para 195; where Policicchio discloses “polyester” as a material for the cleaning layer)
Regarding Claim 8, Policicchio as discloses a flat headed mop comprising (See Flat head 268, Fig. 29): a pole(168, Fig. 29); a mop head pivotally coupled to an end of the pole (See Para, 178, “Handle rotatably connected”); and a mop pad (Mop Pad 18, See Fig. 29) removably coupled to the mop head(See Fig. 29, the mop pad can be detached by lifting wings 48 and 58), the mop pad comprising: a cleaning layer (See Annotated Fig. 29) configured to remove contaminants from a surface being cleaned(See Para 177-178), the cleaning layer having a width and a length (See Annotated Fig. 29), the length being longer than the width(See Annotated Fig. 29), a backing layer (38, See Fig. 29) coupled to the cleaning layer(See Fig. 29), the backing layer having a fastener configured to couple the backing layer to the mop head(Wings 48 and 58, couple the backing layer to the mop head, See Fig. 29), and at least one insert member coupled between at least one of the backing layer and the cleaning layer(See Annotated Fig. 29), the at least one insert member being arranged transversely to the width of the cleaning layer and at an end of the cleaning layer (See Fig. 29, where the at least one insert member is arranged transversely to the width of the cleaning layer and at an end of the cleaning layer) Policicchio does not directly discloses the at least one insert member having a width that is 10%-35% of the length of the cleaning layer to resist curling or lifting of the cleaning layer during operation when inserted into a wringing assembly. 
However, Policicchio appears to suggest inserts sized smaller than a the length of the cleaning layer see annotated Fig. 29, In light of what is shown in Policicchio Fig. 29, bottom insert appear to be close to the claimed size of having the width 10-35% smaller than the length of the cleaning layer (See Annotated Fig. 29 where the bottom of the insert member seems to have a width that is at least 10-35% of the length of the cleaning layer) Thus, suggesting the size of at least one insert member a width 10-35% the length of the cleaning layer as seen in Fig. 29, having the claim close the range of the claimed limitation.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, practicing routine experimentation and optimization, to modify the mop pad of Policicchio to have the insert members having a width from 10% to 35% the length of the cleaning layer. As Policicchio presents at least one insert member that fit within the claimed width of with respect to the length of the cleaning layer (See Fig. 29). In the instant case, an insert having a width too large would create a stiffer mop pad reducing the capabilities of the mop pad to clean to imperfections on the floor and an insert having width that is too small would reduce the mop pad cleaning and absorbing properties. Thus, a person one of ordinary skill in the art would be motivated to experiment and find an optimum range with which the for the insert member width, and would have produced an expected outcome of having the insert members 10% - 35% a width of the of the cleaning layer, and would have therefore constituted an obvious variable range at the time of applicants' invention. As it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 (II).
Regarding Claim 9 Policicchio discloses the flat headed mop of claim 8, wherein the mop pad is coupled to the mop head by a hook and loop fastener (See Para 177, “Non-limiting examples of "male" and "female" securing members 148, 158 include snaps, loop and hook fasteners, belt design, adhesive”).
Regarding Claim 10 Policicchio discloses the flat headed mop of claim 8, wherein a portion of the hook and loop fastener is arranged on the backing layer(See Fig. 29).
Regarding Claim 11 Policicchio discloses the mop pad of claim 8, wherein the at least one insert member includes a first insert member (See Annotated Fig. 29) and a second insert member(See Annotated Fig. 29), the first insert member being arranged transversely to the width of the cleaning layer (See Annotated Fig. 129, where all the insert members are arranged transversely to the width) and at a first end of the mop pad(See Annotated Fig. 29), the second insert member(See Annotated Fig. 29) being arranged transversely to the width of the cleaning layer and at a second opposing end of the mop pad(See Annotated Fig. 29).

    PNG
    media_image3.png
    432
    449
    media_image3.png
    Greyscale

Regarding Claim 16 Policicchio discloses the flat headed mop claim 8, wherein the cleaning layer is made of cotton, polyester, textiles, foam, sponge, or a combination of the foregoing. (See Para 195; where Policicchio discloses “polyester” as a material for the cleaning layer)
Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Policicchio et al (US 20040128786 A1; Hereinafter “Policicchio”) in view of in view of Rimer (US5836039A; Hereinafter “Rimer”).
Regarding Claim 5 and 14 Policicchio as modified discloses the mop pad of claim 1 and 8, Policicchio is silent to the width of the at least one insert member being about 50 millimeters. Per MPEP 2144.04 IV(A) “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”. Further, Rimer teaches a Mop pad with a length from 5 to 150 cm. The mop pad of Policicchio with a length of 15cm would have an insert of around 52mm (width having 35% of the length) meeting the claim limitation of about 50mm. Therefore, it would have been obvious to one having the ordinary skill in the art at the time of the invention was made to have at least one insert member width to be 50mm since the mop pad of Policicchio would not perform differently by having the at least one insert being 50mm. 
Claims 6 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Policicchio et al (US 20040128786 A1; Hereinafter “Policicchio”) in view of McBride Jr. et al. (US8990998B1; Hereinafter McBride).
Regarding Claim 6 and 15, Policicchio discloses the limitations of claim 1 and 8, as listed above, however does not disclose the cleaning layer is a microfiber layer.
McBride, however, discloses a similar configuration (i.e. a mop pad, FIG. 1 Ref. 30, made of polyester and containing micro-hooks and surface loops, Column 5 lines 1-12, lines 45-64) and:
 wherein the similar configuration (i.e., the cleaning layer, Ref. 34) is a microfiber layer (FIG. 2 Ref. 34, Column 5 lines 28-44, Column 6 lines 22-34)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to modify the mop pad having a cleaning layer of Policicchio with the mop pad having a cleaning layer specifically being a microfiber cleaning layer of McBride since microfiber structures are known to provide excellent cleaning due to the high surface area of the microfiber elements (see Col. 2, lines 1-6) thus providing improved cleaning action to loosen and collect any solid material (Column 6 lines 22-34), as taught by McBride.
33.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Policicchio et al (US 20040128786 A1; Hereinafter “Policicchio”) in view of Young (US20050086760A1; Hereinafter Young).
Regarding Claim 17, Policicchio discloses a surface cleaning system (Kit, See Para 178) comprising:
a bucket assembly (Bucket, See Para 178)
a mop (68, See Fig. 29) having a pole (168, See Fig. 29) and a mop head pivotally coupled to an end of the pole (See Para, 178, “Handle rotatably connected), the mop further having a mop pad (Mop Pad 18, See Fig. 29)  removably coupled to the mop head (See Fig. 29, the mop pad can be detached by lifting wings 48 and 58), the mop pad comprising: 
a cleaning layer (See Annotated Fig. 29) configured to remove contaminants from a surface being cleaned (See Para 177-178); the cleaning layer having a width and a length (See Annotated Fig. 29), the length being longer than the width (See Annotated Fig. 29)
a backing layer (38, See Fig. 29) coupled to the cleaning layer (See Fig. 29), the backing layer having a fastener configured to couple the backing layer to a mop head (Wings 48 and 58, couple the backing layer to the mop head, See Fig. 29); and
at least one insert member (See Annotated Fig. 29) coupled between at least one of the backing layer and the cleaning layer (See Annotated Fig. 29), the at least one insert member being arranged transversely to the width of the cleaning layer and at an end of the cleaning layer (See Fig. 29, where the at least one insert member is arranged transversely to the width of the cleaning layer and at an end of the cleaning layer).
Policicchio does not directly discloses the bucket having a wringing assembly, the at least one insert member having a width that is 10%-35% of the length of the cleaning layer to resist curling or lifting of the cleaning layer during operation when inserted into the wringing assembly.
Regarding the Bucket having a wringing assembly limitation, Young teaches a similar configuration (i.e. cleaning system with wringing bucket) having:
a bucket assembly (Fig. 1-4 Ref. 1, Para. 16) having a wringing assembly (FIG. 1-4 Ref. 2, Para. 16)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include a bucket and wringing system in order to provide a multi-compartment cleaning bucket by which a mop used in the bucket is not exposed to dirty water (Para. 04), as taught by Young.
Regarding the limitation for the insert member having a width 10-35% of the length Policicchio appears to suggest inserts sized smaller than a the length of the cleaning layer see annotated Fig. 29, In light of what is shown in Policicchio Fig. 29, bottom insert appear to be close to the claimed size of having the width 10-35% smaller than the length of the cleaning layer (See Annotated Fig. 29 where the bottom of the insert member seems to have a width that is at least 10-35% of the length of the cleaning layer) Thus, suggesting the size of at least one insert member a width 10-35% the length of the cleaning layer as seen in Fig. 29, having the claim close the range of the claimed limitation.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, practicing routine experimentation and optimization, to modify the mop pad of Policicchio to have the insert members having a width from 10% to 35% the length of the cleaning layer. As Policicchio presents at least one insert member that fit within the claimed width of with respect to the length of the cleaning layer (See Fig. 29). In the instant case, an insert having a width too large would create a stiffer mop pad reducing the capabilities of the mop pad to clean to imperfections on the floor and an insert having width that is too small would reduce the mop pad cleaning and absorbing properties. Thus, a person one of ordinary skill in the art would be motivated to experiment and find an optimum range with which the for the insert member width, and would have produced an expected outcome of having the insert members 10% - 35% a width of the of the cleaning layer, and would have therefore constituted an obvious variable range at the time of applicants' invention. As it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 (II).
Regarding Claim 18 Policicchio as modified discloses the mop pad of claim 8, wherein the at least one insert member includes a first insert member (See Annotated Fig. 29) and a second insert member(See Annotated Fig. 29), the first insert member being arranged transversely to the width of the cleaning layer (See Annotated Fig. 29, where all the insert members are arranged transversely to the width) and at a first end of the mop pad (See Annotated Fig. 29), the second insert member (See Annotated Fig. 29) being arranged transversely to the width of the cleaning layer and at a second opposing end of the mop pad (See Annotated Fig. 29).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733